DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2020 has been entered.
 
Response to Amendment
Response to Applicant’s Amendment filed 10/05/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US20110208730 issued to Daxin Jiang et al (“Jiang”), further in view of Pat. No. US8504583 granted to Yan Ke et al (“Ke”), and further in view of Pub. No. US2016/0246805 issued to Long et al. (“Long”).
 As to Claims 1 and 14, Jiang teaches a system and method comprising:  
at least one processor (Jiang, Figure 13 processor(s) 1302, [0134]); and 
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising (Jiang, Figure 13 memory 1304, [01324]): 
receiving, from a client device, a request associated with a webpage (Jiang, [0036-0037], wherein a user submits a query during an online search session), wherein the webpage is associated with a website of a publisher (Jiang, [0079, 0104] wherein pages are associated with a particular provider); 
generating, based on a domain associated with the request, a plurality of  predicted search queries (Jiang, [0021] wherein a learned model generates queries using the context of a user’s search intent to be used as suggested subsequent queries to the user, [0022] whereas subsequent query qt+1 can be predicted, [0022] whereas suggested subsequent query qt+1 can be predicted from the model, to provide recommending URLs/websites/webpages [0104] whereas GMC homepage with car review information that read on publisher information claimed limitation); and 
causing the one or more suggested search queries to be displayed by the webpage (Jiang, Figures 1-2, [0025] [0030]). 
Jiang does not explicitly teach identifying publisher information associated with the publisher, wherein the publisher information includes content provided on the website by the publisher.  However, 
Ke teaches identifying publisher information associated with the publisher, wherein the publisher information includes content provided on the website by the publisher (Ke, Figure 6, col. 6 lines 10-21, wherein the entity ID may identify the author of a set of web pages, col. 8 lines 5-15, wherein a page-to-page recommendation component generates data structures by identifying related URLs, Figure 6 illustrates a webpage comprising index of webpages of the amazon.com website webpage, and col. 6 lines 4-9 whereas Web page hyperlink data may include, for example, information about the number and identity of uniform resource locators (URLs) that are linked through hyperlinks to a source URL which may also be known as an index page).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system to correlate search results across multiple disparate systems, serving relevant information as a result of a user query. 
Jiang in combination with Ke does not explicitly teach omitting at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the content provided on the website by the publisher.  However,
Long teaches omitting at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the content provided on the website by the publisher (Long, [0007] whereas each candidate search suggestion is a prediction of a complete search query, whereas generating, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed [0023] whereas mechanisms can remove search suggestions that are determined to not be suitable for presentation, and can cause a subset of the allowed candidate search suggestions to be presented on the user device). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Long, Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which remove one or more search suggestions that are included on the list of search suggestions (Long, [0007]).
As to Claims 2 and 15, Jiang, Ke in combination with Long teaches wherein the publisher information associated with the publisher comprises an index of webpages of the website (Ke, Figure 6 illustrates a webpage comprising index of webpages of the amazon.com website webpage, and col. 6 lines 4-9 whereas Web page hyperlink data may include, for example, information about the number and identity of uniform resource locators (URLs) that are linked through hyperlinks to a source URL which may also be known as an index page). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which implement index of webpages while searching for relevant information. 
As to Claims 3 and 16, Jiang, Ke in combination with Long teaches wherein generating the plurality of predicted search queries comprises evaluating a model based on at least one of the domain and user information associated with the client device (Jiang, [0021] wherein a received query is applied to the learned model to generate a likely search intent). 
As to Claims 4 and 17, Jiang, Ke in combination with Long teaches wherein the webpage comprises a product listing, and wherein at least one of the plurality of predicted search queries relates to another product listing (Ke, Figure 6, col. 9 lines 27-39, wherein an entity-to-entity recommendation component is configured to generate an entity-to-entity data structure to determine a set of relevant URLs to a first entity ID, whereas an entity may be a webpage or product).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which query and search products applicable to an e-commerce or similar environment. 
As to Claims 5 and 18, Jiang, Ke in combination with Long teaches wherein the publisher information associated with the publisher comprises one or more product listings of the website (Ke, Figure 6, col. 6 lines 14-21 wherein the entity ID may identify an author, business entity, or products).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which query and search products applicable to an e-commerce or similar environment. 
As to Claims 6 and 19, Jiang, Ke in combination with Long teaches wherein generating the plurality of predicted search queries comprises evaluating search index information comprising content relating to the product listing, and wherein the content provides at least one related product listing (Jiang, [0132] wherein to evaluate a query, a query processing module accesses the search index).  
As to Claims 7 and 20, Jiang, Ke in combination with Long teaches wherein the request is received from a widget on the client device (Ke, Figure 6, col. 10 lines 32-39, wherein a rendering component presents the recommendations on a pop-up or overlay on the webpage being viewed, col. 12 lines 16-22 wherein those recommendations are presented upon receipt of a user-initiated request for recommendations).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which use of a widget instead of a separate page would allow the user to remain on one page while searching for relevant information. 

As to Claim 8, Jiang teaches a method for generating a model for suggested content generation, comprising:  
identifying query session information, wherein the query session information comprises a plurality of query series (Jiang, Figure 6 illustrates series of queries,  [0021] wherein queries of the same search session is captured); 
determining a label for each of the plurality of query series  (Jiang, [0106-0107] wherein search entry logs associate queries with URLs (labels)); 
filtering, based on the determined labels, social queries and query reformulations from the query session information to generate filtered query session information (Jiang, [0066] whereas implementations can extract and sort (read on filtering) each anonymous user's events and then derive sessions based on a method wherein two consecutive events (either queries or clicks) are segmented into two separate sessions); 
and wherein each query pair comprises a first query and a second query, the second query likely to be the next query after the first query during a browsing session of a user (Jiang, [0054] whereas pair of adjacent query and URL in the path may be connected by an edge, in [0066] whereas a sequence of pairs [(qn,1,Un,1) .  . . (qnTn,U.nTn)], where q.n,t … are the t-th query and the set of clicked URLs among the query results, respectively); 
receiving, from a client device, a query, wherein the query returns a webpage, wherein the webpage is associated with a website that provides content (Jiang, [0036-0037], wherein a user submits a query during an online search session), wherein the webpage is associated with a website of a publisher (Jiang, [0079, 0104] wherein pages are associated with a particular provider);
based on a domain associated with the request, using the suggested content generation model to generate a plurality of predicted search queries (Jiang, [0021] wherein a received query is applied to the learned model to generate a likely search intent); 
causing the one or more suggested search queries to be displayed by the webpage (Jiang, Figures 1-2, [0025] [0030])
Jiang does not explicitly teach generating, based on the filtered query session information, a suggested content generation model, wherein the suggested content generation model comprises one or more query pairs determined to be similar.  However, 
Ke teaches generating, based on the filtered query session information, a suggested content generation model (Ke, Col. 2, Ln. 5-14 wherein a page-to-page recommendation model is generated by mapping), wherein the suggested content generation model comprises one or more query pairs determined to be similar (Ke, Col. 2, Ln. 15-26, wherein the page-to-page model comprises mapping entity IDs to related search queries).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which allow recommendation data to be available across a multitude of systems. 
Jiang in combination with Ke does not explicitly teach omitting at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the content provided by the website.  However,
Long teaches omitting at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the content provided by the website (Long, [0007] whereas each candidate search suggestion is a prediction of a complete search query, whereas generating, from the group of candidate search suggestions, a modified group of search suggestions by removing one or more search suggestions that are included on the list of search suggestions that have been determined to be disallowed [0023] whereas mechanisms can remove search suggestions that are determined to not be suitable for presentation, and can cause a subset of the allowed candidate search suggestions to be presented on the user device). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to combine the teachings since Long, Ke and Jiang are in the same field of endeavor such as data processing, querying and searching – to provide method and system which remove one or more search suggestions that are included on the list of search suggestions (Long, [0007]).
As to Claim 9, Jiang, Ke in combination with Long teaches the method of claim 8, wherein determining the label associated with each of the plurality of the query series comprises using a categorizer to identify a category associated with each query series (Jiang, [0107] wherein related queries are grouped into clusters).  
As to Claim 10, Jiang, Ke in combination with Long teaches the method of claim 9, wherein the suggested content generation model comprises query pairs each relating to the same identified category (Jiang, [0066] wherein training examples are made by logging a sequence of pairings of queries and clicked or selected URLs from the results of those queries). 
As to Claim 11, Jiang, Ke in combination with Long teaches the method of claim 8, wherein filtering comprises identifying query reformulations based on one of keyword similarity and result set similarity (Jiang, [0080-83] wherein queries and URLS of a cluster are semantically correlated.  Further, the model is generated by limiting paths between unrelated queries and URLS in order to create more accurate emission probabilities). 
As to Claim 12, Jiang, Ke in combination with Long teaches the method of claim 8, wherein the query session information is associated with a domain, and wherein the suggested content generation model is associated with the domain (Jiang, [0126] wherein the learned model may be part of a context determination model).  
As to Claim 13, Jiang, Ke in combination with Long teaches the method of claim 8, further comprising ranking the one or more query pairs of the suggested content generation model based on at least one of a similarity measure, a distance measure, and a count measure for each query pair (Jiang, [0100] wherein a ranked list of URLs is created using a posterior probability distribution).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure. For example,
Hind teaches query elimination in Pub. No. US2018/0248886.
Hind teaches query estimated and elimination based on threshold in Pub. No. US2018/0247072.

Response to Arguments
Applicant's arguments filed 10/05/2020 on REMARKS pages 6-9 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons: 
Applicant added new limitations to the claims that necessitate new grounds of rejection as addressed above.  In view of the above reasons, the rejection is maintained.  The respective dependent claims are also rejected by virtue of dependency.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163